NO. 07-10-00504-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL A
                                       
--------------------------------------------------------------------------------
MAY 23, 2012
--------------------------------------------------------------------------------

                                       
                       LINDA ROBINSON TOLBERT, APPELLANT
                                       
                                      v.
                                       
                         THE STATE OF TEXAS, APPELLEE 
--------------------------------------------------------------------------------

                                       
                FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;
                                       
                 NO. 19,251-B; HONORABLE JOHN B. BOARD, JUDGE
--------------------------------------------------------------------------------


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION
                                       
Appellant Linda Robinson Tolbert appeals her conviction and sentence for hindering apprehension or prosecution following the revocation of her deferred adjudication community supervision.  Her court-appointed appellate counsel has filed a motion to withdraw supported by an Anders brief.  We will grant counsel's motion to withdraw, modify the judgment to delete taxation of appellant with attorney's fees, and affirm the judgment as modified.
                                  Background
In November 2007, a Randall County grand jury indicted appellant for the offense of hindering apprehension or prosecution.  Appellant plead guilty to the charged offense.  At a June 2008 hearing, the trial court deferred a finding of guilt and placed appellant on deferred adjudication community supervision for a term of four years.  It also assessed a fine of $1,000.
The State filed a motion to proceed with adjudication of guilt in August 2010.  It alleged appellant failed to comply with seven conditions of her community supervision order.  The alleged violations included smoking methamphetamine and failing to submit to urinalysis at the request of the community supervision department.
At the November 2010 hearing of the State's motion, appellant entered an open plea of true to each of the alleged violations of community supervision.  Appellant's community supervision officer testified that his "biggest concern" with appellant's prospect of success on community supervision was her drug use.  He added that appellant tested positive for methamphetamine and admitted use of this substance to him.  The officer recommended placement of appellant in a substance abuse felony punishment facility.  Appellant also testified.  Concerning use of illegal drugs, she admitted smoking methamphetamine at a party, using marijuana for thirty-eight years, and failing on three occasions to submit to urinalysis in fear the result would be positive for marijuana.  There was testimony from appellant and her community supervision officer that appellant did not have problems keeping the terms of her community supervision order until her husband of twenty-six years died in 2009.
At the conclusion of the hearing, the trial court found appellant violated her community supervision order and adjudicated her guilty of hindering apprehension.  Punishment was assessed at confinement in prison for five years and a fine of $1,000. A written judgment signed on December 6, 2010, incorrectly recited appellant's sentence and fine were according to the terms of a plea bargain.  A judgment nunc pro tunc signed on February 16, 2011, deleted the reference to terms of a plea bargain. 
                                   Analysis
Appellant's counsel on appeal expresses his opinion in the Anders brief that nothing in the record establishes reversible error and the appeal is frivolous.  The brief discusses the case background, the grounds alleged for revocation, and the evidence presented at the hearing.  Counsel discusses two grounds of potential error but concludes the trial court did not abuse its discretion by revoking appellant's community supervision and imposing a sentence within the permissible range.  Correspondence from counsel to appellant indicates counsel supplied appellant a copy of the Anders brief and counsel's motion to withdraw.  The correspondence also points out the right of appellant to review the record and file a pro se response and her right to file a pro se petition for discretionary review in the Court of Criminal Appeals should she receive an adverse decision by this court.  By letter, this court also notified appellant of her opportunity to submit a response to the Anders brief and motion to withdraw filed by her counsel.  Appellant did not file a response.
In conformity with the standards set out by the United States Supreme Court, we will not rule on the motion to withdraw until we have independently examined the record.  Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.--San Antonio 1997, no pet.).  If this court determines the appeal arguably has merit, we will remand it to the trial court for appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have reviewed the entire record to determine whether there are any arguable grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds supporting a claim of reversible error, and agree with counsel that the appeal is frivolous.
The judgment orders that appellant repay all court costs.  The clerk's bill of costs includes the entry "attorney fees $400.00."  However, the record does not contain a determination by the trial court of appellant's ability to pay attorney's fees.  Tex. Code Crim. Proc. Ann. art. 26.05(g) (West Supp. 2011).  Rather, the record shows trial and appellate counsel were appointed for appellant on the basis of indigence.  Accordingly, we modify the trial court's judgment by adding the following provision at page 2 beneath the heading "Furthermore, the following special findings or orders apply": "As used herein the term `court costs' does not include court appointed attorney's fees."  See Mayer v. State, 274 S.W.3d 898, 902 (Tex.App.--Amarillo 2008), aff'd, 309 S.W.3d 552 (Tex.Crim.App. 2010) (judgment modified).
                                  Conclusion
	The motion of counsel to withdraw is granted and, as modified, the judgment of the trial court is affirmed.  Tex. R. App. P. 43.2(b).

								James T. Campbell
									Justice

Do not publish.